DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 01/24/2019. Claim 1-20 are pending. Claims 1, 10, and 20 is/are independent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
a plurality of information handling systems (IHSs) including a first IHS configured to supply telemetry information in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 12-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “to second custom policy to reduce impact on productivity of a second user associated with the second IHS.” However, the claim should recite “the second custom policy” to clearly indicate antecedent basis for the second custom policy. Claims 13 and 14 depend from claim 12 and inherit the limitations of claim 12 and therefore are rejected for the same reasons. Appropriate correction is required.	

Allowable Subject Matter
	Claim 4 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 13, 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of would be allowable subject matter:  

The prior art of record (in particular, Martinez et al. U.S. Publication 20150131488 (hereinafter “Martinez”), Frantz et al. U.S. Publication 20190258467 (hereinafter “Frantz”), Armstrong et al. U.S. Publication 20080188187 (hereinafter “Armstrong”), Pal et al. U.S. Publication 20130247165 (hereinafter “Pal”), and Sato et al. U.S. Publication 20190286498 (hereinafter “Sato”) does not expressly disclose all the limitations recited in dependent Claims 4, 13, and 14 and the combination of their features thereon. 

wherein the management service policy engine is configured to determine, based on the telemetry information, a first time that the first IHS will be charging and idle for a predetermined length of time sufficient to receive the software update, and the management service policy engine causes power settings to be set on the first IHS to ensure that the first IHS is not sleeping just prior to the first time and the first IHS is responsive to request the software update during the first time.

Rather, Martinez discloses that when a non-privileged user attempts to access a resource which is not allowed to the non-privileged user, rules of a security policy may be modified to provide access to the non-privileged user based on a privileged user’s approval [Martinez ¶ 1, 6, 13, 43, 61, 207].  However, Martinez does not disclose the features of claim 4 quoted above.
To this, Frantz adds a server for performing over-the-air software updates on a vehicle. The software updates are optimized based on network connectivity according to vehicle location and estimated time to download the updates. The vehicle may upload vehicle information to the server including location [Frantz ¶ 4, 24]. Armstrong teaches a module receiving a position signal and position-based rules and generating a power state alter signal [Armstrong, ¶ 29, 32]. Pal teaches examining a role of a requester to determine whether the requester is allowed access to an object [Pal, ¶ 27, 41]. Sato teaches that cookies are inherited to a new browser after changing from the default browser, and terminating a web browser when the user logs out from a multifunction peripheral [Sato ¶ 2, 136]. However, the combination of Martinez, Frantz, Armstrong, Pal, and Sato does not teach the features of claim 4 quoted above.
Claims 13, 14 recite features analogous to the features of claim 4, and would be allowable for the same reasons as discussed with respect to claim 4.
For the reasons described above, the prior art of record does not disclose, with respect to claims 4, 13, and 14, features corresponding to those of claims 4, 13, and 14 in their 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.




Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	
Claim(s) 1, 5, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez et al. U.S. Publication 20150131488 (hereinafter “Martinez”)
As per claim 1, Martinez discloses a system comprising: 
a management service policy engine communicatively coupled to manage a plurality of information handling systems (IHSs) using a plurality of policies and configured to create a first custom policy for a first IHS of the IHSs; and 

Martinez discloses 
(See Martinez 
[0001] ‘policy and charging control (PCC) methods for assisting in handling multiple-user subscriptions of a telecommunication network……. network nodes hosting a policy and charging rules function ( PCRF) and network nodes hosting a policy and charging enforcement function (PCEF). ‘ 
Martinez [0006] ‘ PCRF is a functional entity in charge of deciding ….., policies ….. PCC rules may be generated and installed in a PCEF of the PCC architecture.’
the management service policy engine = ACM function 100 plus policy and charging rules function ( PCRF)]
Martinez [0006] ‘In such a FCC architecture, the PCRF is a functional entity in charge of deciding policies …[ plurality of policies ]… of a given user. ‘
Martinez   [0013] ‘policies …[ plurality of policies ]…  that the PCEF currently enforces on the services provided to the communication terminal of the non-privileged user,’
Martinez [0043]
‘FIG. 1 …. a communication terminal 400 of a non-privileged user (labelled on FIG. 1 simply as “non-privileged user”), a communication terminal 500 of a privileged user (labelled as “privileged user”), [plurality of information handling systems (IHSs) = terminal 400, terminal 500 ] a network node 300 hosting a PCEF (labelled as “PCEF”), a network node 100 hosting an ACM function (labelled as “authorization control manager (ACM)”), and a network node 200 hosting a PCRF (labelled as “PCRF”).’
[Figure 1 depicts components of a system that are communicatively coupled]
Martinez Para. [0061]
‘FIG. 5PCRF 200 is informed about the approval…….. in step s50 (as illustrated by the words “generating second PCC rules based on transmitted indication”) [ create a first custom policy ], PCRF 200 generates second PCC rules based on the indication received from the privileged user's communication terminal 500 by ACM function 100 (in step s40). The second PCC rules are then installed (i.e. applied), in step s60 (as illustrated by the arrow labelled “installing second PCC rules on PCEF (replacing first PCC rules)”), at the PCEF 300, by replacing the first PCC rules by the second PCC rules [create a first custom policy for a first IHS of the IHSs]. Finally, in step s70 (as illustrated by the arrow labelled “resuming service in accordance with second FCC rules”), the service offered to the non-privileged user's communication terminal 400 may be continued or resumed in accordance with the second FCC rules [for a first IHS ].’

the management service policy engine including a memory storing a first set of program instructions executable by at least one processing device of the management service policy engine to generate the first custom policy responsive to information received by the management service policy engine regarding the first IHS, the first custom policy modifying one or more aspects of a current policy being used to manage the first IHS and overriding the current policy.
Martinez discloses 
(See Martinez 
[the management service policy engine = ACM function 100 + policy and charging rules function ( PCRF)
a current policy = first PCC rules
the first custom policy = second FCC rules
]
Martinez Para. 
Martinez [0207] ‘FIG. 11 …… a network node 100 that may host an ACM function ……..network node 100 may include a bus 105, a processing unit 103, a main memory 107. ‘
Martinez [0208] ‘ Main memory 107 may include a RAM or another type of dynamic storage device that may store information and instructions for execution by processing unit 103.’[ memory storing a first set of program instructions executable by at least one processing device]
Martinez [0061]
‘FIG. 5 …..After receiving s40 an indication …..that a requested change has been approved (entirely or partially approved) [information received by the management service policy engine regarding the first IHS = requested change has been approved] , PCRF 200 is informed about the approval. ………in step s50 (as illustrated by the words “generating second PCC rules based on transmitted indication”) [ generate the first custom policy responsive to information received by the management service policy engine regarding the first IHS ], PCRF 200 generates second PCC rules based on the indication received ……. The second PCC rules are then installed …… at the PCEF 300, by replacing [overriding ] the first PCC rules by the second PCC rules [he first custom policy modifying one or more aspects of a current policy being used to manage the first IHS and overriding the current policy]. Finally, in step s70 (as illustrated by the arrow labelled “resuming service in accordance with second FCC rules”), the service offered to the non-privileged user's communication terminal 400 may be continued or resumed in accordance with the second FCC rules.’
 [0011] ‘The method enables a more efficient and quicker authorization process for enabling a privileged user of a multiple-user subscription to change, or to approve a requested change to, the policy and charging applicable to a non-privileged user [modifying one or more aspects of a current policy being used to manage the first IHS and overriding the current policy ] of the multiple-user subscription. This may for instance imply, after the access to a service has been denied--by the PCEF--to a non-privileged user, authorizing by the privileged user such an access and thereafter changing the PCC rules accordingly.’
[0019] ‘ (i) generating, by the PCRF, first PCC rules based on session information negotiated between the non-privileged user's communication terminal and an application function (AF), the PCC rules indicating that they apply to a non-privileged user of the multiple-user subscription;’
)




Martinez discloses wherein the first custom policy allows access to a resource that is blocked in a previous policy, the first custom policy being generated responsive to, in part, detection of the first IHS trying to access the resource; and 
wherein the management service policy engine is configured to notify the first IHS that access to the resource has been granted.
(See Martinez
   [0014] ‘ determining that the communication terminal of the non-privileged user is attempting to access web content or a service which the non-privileged user is not allowed to access [blocked in a previous policy ]according to the current policies enforced by the PCEF against the non-privileged user communications.’
Martinez see figure 2, “determining PCC violation attempt “[blocked in a previous policy, ….., detection of the first IHS trying to access the resource ]
Martinez figure 2, “indicating whether the requested change is accepted”,[ the first custom policy allows access to a resource that is blocked in a previous policy,]
Martinez Para. [0056]
‘…... Once PCEF 300 determined, in step s8, that the non-privileged user's communication terminal 400 [the first IHS = non-privileged user's communication terminal 400 ] is attempting to access a service or content which is not allowed [detection of the first IHS trying to access the resource; resource that is blocked in a previous policy ] ……. the generation of a policy change request can be carried out efficiently [the first custom policy being generated responsive to, in part, detection of the first IHS trying to access the resource]).’
Martinez [0048]
‘…… the privileged user indicates, to ACM function 100, whether the requested change is to be granted and/or to which extent the requested change is to be granted. Optionally, at that point, the non-privileged user may be notified of the privileged user's decision.’ [wherein the management service policy engine is configured to notify the first IHS that access to the resource has been granted.]
Martinez [0047] ‘ The notification s30 may for instance comprise sending a short message service (SMS) or HTTP message from PCRF 200 to the privileged user's communication terminal 500.’ 
Martinez [0052] ’ the non-privileged user may, after step s40, be notified regarding what the privileged user has decided through the ACM function 100 in step s40.’ [the management service policy engine = ACM function 100 plus policy and charging rules function ( PCRF); wherein the management service policy engine is configured to notify the first IHS that access to the resource has been granted.]
Martinez [0058]
‘First, PCRF 200 generates, in step s2 (as illustrated by the words “generating first PCC rules for non-privileged user”), first PCC rules [previous policy ]…. first PCC rules indicate that they apply to a non-privileged user of a multiple-user subscription so that the FCC components handling these rules can adequately treat them. This enables the PCEF to distinguish, on the one hand, the users for whom there is no privileged user to approve an otherwise rejected service, and, on the other hand, the non-privileged users for whom there is a privileged user. In other words, the PCC rules may indicate to the PCEF that, for the non-privileged users, redirection is needed instead of simply refusing the access. Still in other words, the PCEF may be informed regarding …. (iii) whether the user is a non-privileged user …. the non-privileged user having a privileged user who may approve a requested change.
)

As per claim 10, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 1, and is/are rejected for the reasons detailed with respect to managing the first IHS using the first custom policy, which is disclosed by Martinez. 
(See Martinez [0061]
‘FIG. 5 …..After receiving s40 an indication …..that a requested change has been approved (entirely or partially approved) [information received by the management service policy engine regarding the first IHS = requested change has been approved] , PCRF 200 is informed about the approval. ………in step s50 (as illustrated by the words “generating second PCC rules based on transmitted indication”), PCRF 200 generates second PCC rules based on the indication received ……. The second PCC rules are then installed …… at the PCEF 300, by replacing the first PCC rules by the second PCC rules. Finally, in step s70 (as illustrated by the arrow labelled “resuming service in accordance with second FCC rules”), the service offered to the non-privileged user's communication terminal 400 may be continued or resumed in accordance with the second FCC rules.’ [managing the first IHS using the first custom policy]
)





Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Frantz et al. U.S. Publication 20190258467 (hereinafter “Frantz”).
As per claim 2, the rejection of claim 1 is incorporated herein. 
wherein the first IHS is configured to send telemetry information to the management service policy engine, the telemetry information being at least some of the information received by the management service policy engine regarding the first IHS.
Frantz discloses wherein the first IHS is configured to send telemetry information to the management service policy engine, the telemetry information being at least some of the information received by the management service policy engine regarding the first IHS.
(See Frantz Para. [0004] 'a server …..responsive to receiving over-the-air (OTA) software update for a vehicle[the first HIS], optimize an operation to perform OTA software updates on the vehicle using estimated time to download the updates, predicted network connectivity speed for the vehicle by location[configured to send telemetry information], and business rules designated by a manufacturer, and generate a manifest indicative of an optimal order to download the OTA software updates; and send the manifest to the vehicle. ‘
 [0024] ‘The TCU 164 may be configured to enable wireless communication between various part of the vehicle 102 and the server 182 so as to perform the OTA software update including downloading the update files. As an example, the TCU 164 may be configured to upload various vehicle information to the server 182[send telemetry information to the management service policy engine]. The vehicle information may include ….. location, …...’).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Martinez with the technique for performing a software update based on receiving telemetry data of Frantz to include wherein the first IHS is configured to send telemetry information to the management service policy engine, the telemetry information being at least some of the information received by the management service policy engine regarding the first IHS. 
 ACM) of the primary reference can be modified to perform over-the-air software updates based on location telemetry data as taught in the Frantz reference.

As per claim 11, the rejection of claim 10 is incorporated herein. 
However, Martinez does not expressly disclose the management service policy engine receiving telemetry information from the first IHS as at least part of the information received by the management service policy engine regarding the first IHS.
Frantz discloses the management service policy engine receiving telemetry information from the first IHS as at least part of the information received by the management service policy engine regarding the first IHS.
(See Frantz Para. 
 [0024] ‘The TCU 164 may be configured to enable wireless communication between various part of the vehicle 102 and the server 182 so as to perform the OTA software update including downloading the update files. As an example, the TCU 164 may be configured to upload various vehicle information to the server 182[receiving telemetry information]. The vehicle information may include ….. location, …...’).
For the reasons discussed with respect to claim 10, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Martinez with the technique for performing a software update based on receiving telemetry data of Frantz to include 
 the management service policy engine receiving telemetry information from the first IHS as at least part of the information received by the management service policy engine regarding the first IHS.

As per claim 20, the claim(s) is/are directed to a system with limitations which correspond to limitations of claims 1 and 2, and is/are rejected for the reasons detailed with respect to claims 1 and 2.   

Claims 3 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Frantz, further in view of Armstrong et al. U.S. Publication 20080188187 (hereinafter “Armstrong”).
As per claim 3, the rejection of claim 2 is incorporated herein. 
	However, Martinez does not expressly disclose wherein the first custom policy generates a software update and power policy based on the telemetry information to reduce impact on user productivity.
Frantz discloses wherein the first custom policy generates a software update based on the telemetry information to reduce impact on user productivity.
(See Frantz 
[to reduce impact on user productivity is intended use and not given any patentable weight].
Para. [0004] 'a server …..responsive to receiving over-the-air (OTA) software update for a vehicle[the first HIS], optimize [optimization reduces impact on user productivity since anything less than optimal wastes the user’s time or other resources ] an operation to perform OTA software updates on the vehicle using estimated time to download the updates, predicted network connectivity speed for the vehicle by location[based on the telemetry information ], and business rules designated by a manufacturer, and generate a manifest indicative of an optimal order[reduce impact on user productivity] to download the OTA software updates; and send the manifest to the vehicle. ‘
Frantz [0024] ‘The TCU 164 may be configured to enable wireless communication between various part of the vehicle 102 and the server 182 so as to perform the OTA software update including downloading the update files. As an example, the TCU 164 may be configured to upload various vehicle information to the server 182[send telemetry information to the management service policy engine]. The vehicle information may include ……, location, …..’).
	For the reasons discussed with respect to claim 2, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Martinez with the technique for optimal updating of software based on telemetry information of Frantz to include 
wherein the first custom policy generates a software update based on the telemetry information to reduce impact on user productivity.
However, the combination of Martinez and Frantz does not expressly disclose wherein the first custom policy generates a software update and power policy based on the telemetry information to reduce impact on user productivity.
Armstrong discloses wherein the first custom policy generates a power policy based on the telemetry information to reduce impact on user productivity.
(See Armstrong Para. [0029] 
‘ a module is communicatively coupled to a general location signal receiver, and to any number of such devices as a Wi-Fi card, an RFID reader, or the like. Position based rules are then sent to the module, which module can then send power state alter signals [generates a power policy based on the telemetry information ] to a range of equipment. The module is capable of receiving a position based rule, comparing the position based rule with the position signal garnered from the general location signal receiver, and generating a power state alter signal. Thus, current commodity hardware may be used, rather than creating new general location signal receivers capable of accepting position based rules and generating power state alter signals. ‘
reduce impact on user productivity]. The laptop computer will provide the position based rule, i.e., "within five miles of the exit", to the position signal monitoring component. The laptop computer then switches itself to a low power suspended state. When the laptop computer comes within five miles of the exit, the position signal monitoring component …….provides a power state alter signal. …… laptop computer receives the power state alter signal and automatically returns to a higher power state. ……., the laptop computer will also provide to the user an audio and/or visual message as to the exit's proximity [reduce impact on user productivity]. ……the laptop computer has conserved energy [reduce impact on user productivity ]…….’
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Martinez and Frantz with the technique for adjusting the power based on telemetry data of Armstrong to include wherein the first custom policy generates a software update and power policy based on the telemetry information to reduce impact on user productivity.
One of ordinary skill in the art would have made this modification to improve the ability of the system to efficiently provide software updates and adjust the power policy based on actual telemetry information. The system (e.g., ACM) of the primary reference can be modified to provided power state alter signal based on the positioning data as taught in the Frantz reference.

As per claim 12, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 3, and is/are rejected for the reasons detailed with respect to claim 3.   In addition, claim 12 recites and the management service policy engine creating a second custom policy for a second IHS, the second custom policy including a second software update policy and a second power policy based on second telemetry information provided by the second IHS, to second custom policy to reduce impact on productivity of a second user associated with the second IHS.
(See Martinez Para. [0117]’ The ACM function provides an intermediary system through which the non-privileged users may select the services or multimedia content for which a policy change can be requested.’[There may be more than one non-privileged user]
)

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Pal et al. U.S. Publication 20130247165 (hereinafter “Pal”).
As per claim 6, the rejection of claim 5 is incorporated herein. 
	However, Martinez does not expressly disclose wherein the management service policy engine is configured to evaluate one or more of user job function, user title, or active directory group in deciding to allow access to the resource.
Pal discloses wherein the management service policy engine is configured to evaluate one or more of user job function, user title, or active directory group in deciding to allow access to the resource.
(See Pal Para. [0027] 
‘ requestors (e.g., users, processes, etc.) and objects (e.g., files, directors, memory locations, etc.) may each have one or more security attributes. When a requestor attempts to access and/or operate on an object, the mandatory access control mechanisms of the operating system 216 may examine the security attributes of the requestor and the object the requestor is attempting to access. The mandatory access control mechanisms may also examine one or more user roles or contexts to determine whether the requestor is allowed to access the object and allow/deny a requestor access to an object based on the role or context. For an "administrator role" may provide a user with full or partial access to a computing system, while a "guest role" may only provide a user with less privileged access to files and settings of a computing system.. ‘
   [0041] ‘a list of permissions and/or types of access allowed by a role or context may be stored in the role/context data store 328 (e.g., stored as a security policy). The role/context manager 312 may access the list of permissions and/or may access the role/context data store 328 in order to determine if a requestor should be allowed access to an object or should be allowed to perform an action..’
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Martinez with the role-based access control of Pal to include wherein the management service policy engine is configured to evaluate one or more of user job function, user title, or active directory group in deciding to allow access to the resource.
One of ordinary skill in the art would have made this modification to improve the ability of the system to allow defining access based on user roles. The system (e.g., ACM) of the primary reference can be modified to allow user access based on their user roles.

As per claim 15, the claim(s) is/are directed to a method with limitations which correspond to limitations of claims 5 and 6, and is/are rejected for the reasons detailed with respect to claims 5 and 6.   


Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Sato et al. U.S. Publication 20190286498 (hereinafter “Sato”).
As per claim 7, the rejection of claim 1 is incorporated herein. 
the first custom policy changes a default browser used by the first IHS.
Sato discloses the first policy changes a default browser used by the first IHS.
(See Sato 
[0002] ‘Some multifunction peripherals ( MFPs) include a copy function and/or a transmission function, and some have a browser installed. ‘
Para. [0136] ‘……. cookies input into a browser (A) before a change of the default browser are inherited to a browser (B) after a change of the default browser by [this is the de facto security policy of the browser/MFP, affecting the authentication login and user experience ] using a web connection MFP app. This consequently eliminates the need to reenter an authentication ID and a password, and provides the effect of improving user convenience.’
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Martinez with the technique for a change of default browser in a de facto policy of Sato to include the first custom policy changes a default browser used by the first IHS. The system (e.g., ACM/ PCRF) of the primary reference can be modified to include policies which changes a default browser of a user terminal.
One of ordinary skill in the art would have made this modification to improve the ability of the system to adapt according to user needs and adapt to changing security requirements such as when an old browser is no longer secure and a new default browser must be set as new default.


As per claim 8, the rejection of claim 7 is incorporated herein. 
However, Martinez does not expressly disclose wherein the first custom policy disables one or more additional browsers.
wherein the first policy disables one or more additional browsers.
(See Sato Para. Para. [0130]
‘FIG. 20 ….. terminating a web browser from the MFP 110. ….. .The termination processing can also be performed at timing of a state change of the MFP 110 such as logout[logout is a security operation and terminating the web browser when the state of the MFP changes is a part of the de facto security policy], reset, and a shift into sleep.’
).
For the reasons discussed with respect to claim 7, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Martinez with the technique for terminating a web browser of Sato to include wherein the first custom policy disables one or more additional browsers. The system (e.g., ACM/ PCRF) of the primary reference can be modified to terminate a web browser on the user terminal.

As per claim 17, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 7, and is/are rejected for the reasons detailed with respect to claim 7.   
As per claim 18, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 8, and is/are rejected for the reasons detailed with respect to claim 8.   

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Frantz, further in view of Capek et al. U.S. Publication 20060190938 (hereinafter “Capek”).
As per claim 9, the rejection of claim 2 is incorporated herein. 
wherein the first custom policy adjusts an anti-virus scan update setting based on priority of the anti-virus scan and impact on productivity determined from the telemetry information.
Capek discloses wherein the first custom policy adjusts an anti-virus scan update setting based on priority of the anti-virus scan and impact on productivity determined from the telemetry information.
(See Capek figure 4, build history gram of the system idle, update time free/idle database …percent probability of idle, figure 5 element 508 find best time duration match with system predicated idle time… virus scan top priority takes 2 hours, largest idle block
Capek Para.  [0016] ‘Thus, once one or more time intervals are determined, then certain policies can be set. For example:’ 
Capek [0017]’ 1. Run defragmentation and virus scan at highest probability of idle time. ‘
Capek [0018] ‘2. Run Live Update and patch downloads, at highest probability of idle time and when connected to the network. ‘
Capek [0019] ‘3. If system has not run both of the above in two weeks, then pick the best idle interval within 1 hour of the system's next connection. ‘
Capek [0020] ‘This type of methodology will ensure a very high level of system performance with high levels of protection from attacks but with minimal impact upon the end-user [based on …. Impact on productivity ] while ensuring an IT (Information Technology) organization of policy compliance or enforcement--it has been made it autonomic. A policy table can be used to determine priorities of maintenance tasks [based on priority of the anti-virus scan ]and other factors set by a user, group, organization, or company. ‘
Capek [0030]
might keep track of idle time and report the history [from the telemetry information] to the server 106 which would determine the priority of and initiate the various maintenance tasks..’
Capek [0036]
‘The client OS requires that certain maintenance tasks be performed periodically to maintain the health of the system. For example, these tasks include ….virus scans and running live updates and downloading and installing patches. ….. applies a “predictive idle-time algorithm” to perform the required maintenance functions. This algorithm observes a user's behavior and determines when maintenance tasks can most likely be executed so as not to disturb users.’
)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Martinez and Frantz with the technique for scheduling a virus scan based upon priority of the scan and minimizing impact on productivity using client idle data received at a server of Capek to include wherein the first custom policy adjusts an anti-virus scan update setting based on priority of the anti-virus scan and impact on productivity determined from the telemetry information.
One of ordinary skill in the art would have made this modification to improve the ability of the system to maximize the efficiency of performing virus scans, with the least impact on user productivity. The system (e.g., ACM) of the primary reference can be modified to receive idle data from the terminal and set the priority for performing the virus scan based on the idle data while minimizing impact on user productivity.

As per claim 19, the claim(s) is/are directed to a method with limitations which correspond to limitations of claim 9, and is/are rejected for the reasons detailed with respect to claim 9.   

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Pal, further in view of Hayton et al. U.S. Publication 20090327908 (hereinafter “Hayton”).
As per claim 16, the rejection of claim 15 is incorporated herein. 
	However, the combination of Martinez and Pal does not expressly disclose modifying a scan antivirus solution associated with the first custom policy prior to allowing access to the website.
Hayton discloses modifying a scan antivirus solution associated with the first custom policy prior to allowing access to the website.
(See Hayton Para. [0141]
‘ the interface element 420 allows an administrator to view all or some of the defined named filters, and to view which filters the client or resource matches or does not match. In another embodiment, the interface element 420 allows a user to request the display of any sub-filters and conditions that make up a filter. In some embodiments, these sub-filters and conditions are defined as Boolean expressions—such as “Operating System is Windows AND Trend Version is greater than 5”. In other embodiments, the tool also allows the administrator to override the definition of a filter and assume that the client does or does not match it (regardless of its original definition). In one of these embodiments, the ability to override the definition of a filter allows a user to debug proposed changes to the filter, or to determine what access would be permitted if the system changes slightly (for example, if the client upgraded a virus checker). In another of these embodiments, the interface element 420 displays an indication for each filter of whether a described client currently satisfies a requirement of the displayed filter, and whether the user requested an override of this value. In still another of these embodiments, a user interface element in the graphical user interface 300 provides a link allowing a user to view a particular test or filter where overrides were requested. In still other only those used in a policy or only those requested by the user.’
Hayton [0088] ‘ the policy engine determines whether the user and the client device satisfy the requirements expressed in a filter….., the policy engine accesses an enumeration of filters to make the determination. ‘
Hayton [0082] ‘.a condition or filter may require that the client 102 execute a particular operating system to satisfy the condition. ……, a condition or filter may require that the client 102 indicate membership in a particular Active Directory to satisfy the condition.’
Hayton [0100] ‘, filters are used within ……, access control policies, ……, policy engines …… use filters to evaluate an action to take with respect to a particular user or resource.’
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Martinez and Pal with the technique for changing permitted access upon detecting upgrading of a virus checker of Hayton to include modifying a scan antivirus solution associated with the first custom policy prior to allowing access to the website.
One of ordinary skill in the art would have made this modification to improve the ability of the system to adapt to changing security requirements and customize permitted access in accordance with the user’s ability to maintain an updated virus checker. The system (e.g., ACM/ PCRF) of the primary reference can be modified to modify a security policy based upon detecting upgrading of a virus scanner on a user terminal as taught in the Hayton reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494